Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly “an axle assembly comprising an axle housing, a differential carrier…an electric motor module…wherein the rotor bearing extends from the rotor to the bearing support wall and extends around and receives the bearing support wall”, as described in Independent Claim 1.  Independent Claims 9, and 10 recite substantially the same limitations.  

No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

In addition, it is noted that the best art of record, Rodriguez ‘807, does not explicitly or inherently disclose “a rotor bearing that extends around and receives the bearing support wall” as recited in the independent Claims.  

As mentioned in Applicant’s Appeal Brief, it is noted that Rodriguez does not teach an exterior wall separate from the bearing support wall because the exterior wall is the same as the bearing support wall, unlike Applicant’s claimed configuration in 

The foregoing is an Examiner’s Statement of Reasons for Allowance.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 18, 2021